Motion for leave to appeal as a poor person and for assignment of counsel on an appeal from an order of the County Court, Nassau County, entered April 29, 1960 denying, without a hearing, defendant’s coram nobis application. Motion denied. Prom the papers submitted on this motion it affirmatively appears as matter of law that defendant is not *690entitled, to any relief by way of coram. nobis because all the alleged errors were reviewiable on an appeal from the original judgment of conviction ,(cf. People ex rel. Meers v. Martin, 4 N Y 2d S98; People y. Allgood, 2 A 1) 2d 931, 93-2; People v. Scboenfeld, 1 A D 2d 897). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.